DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remark and Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr Christopher Brooke Stabler on January 14, 2021.  

The application has been amended as follows:
Claim 16
A method for upgrading carbohydrates, carbohydrate derivatives or lignocellulosic material, the method comprising:
providing a feedstock containing carbohydrates, carbohydrate derivatives or lignocellulosic material, wherein the , , or lignocellulosic material include(s) angelica lactone; and
dimerising andproduct;
the oligomerising constitutes formation of trimers or higher and wherein the content of trimers or higher is 30 area-% or more in a Gel Permeation Chromatography (GPC) chromatogram relative to the sum of dimers and oligomers in the dimer and,[[;]]
wherein the lignocellulosic material is levulinic acid, an ester of levulinic acid and/or a dehydration product of levulinic acid,[[;]] 
wherein the heterogeneous catalyst is an inorganic catalyst containing an alkali metal compound and at least one further metal compound, or is an inorganic catalyst containing an alkali metal compound and an alkaline earth metal compound and at least one further metal compound, and
wherein the further metal constituting the at least one further metal compound is at least one selected from the group consisting of Al, Si, Sc, Ti, V, Y, Zr, Nb, Mo, La, Ce, Hf, Ta and W.

Claim 18
Line 4, “by the at least one further metal compound.”

Claim 22
Line 1, “The method according to claim 21, wherein all metal compounds of the”

Claim 26
Line 2, “constituting the at least one further metal compound is at least one selected from the group consisting”

Claim 27
Line 2, “constituting the at least one further metal compound is at least one selected from the group consisting”

Claim 28
Line 2, “constituting the at least one further metal compound is at least one selected from the group consisting”

Claim 29
Line 2, “constituting the at least one further metal compound is at least one selected from the group consisting”

Claim 30
Line 2, “constituting the at least one further metal compound is at least one selected from the group consisting”

Claim 31
Line 5, “NaOx/ZrOx; KOx/ZrOx; and MgOx/ZrOx,[[;]]”

Claim 34
The method according to claim 16, wherein the 
is in a range of 30 °C to 190 °C.

Claim 35
The method according to claim 16, wherein the 
is in a range of 30 °C to 185 °C.

Claim 36
The method according to claim 31, wherein the 
is in a range of 30 °C to 180 °C.

Claim 37
The method according to claim 32, wherein the 
is in a range of 30 °C to 150 °C.

Claim 38
The method according to claim 33, wherein the 
is in a range of 30 °C to 140 °C.

Claim 39
wherein the is in a range of 30 °C to 130 °C.

Claim 40
The method according to claim 16, wherein the is in a range of 50 °C to 185 °C.

Claim 41
Line 3, “an alkali metal compound and an alkaline earth metal compound and one further metal” 

Claim 42
The method according to claim 16, wherein the alkaline metal compound and/or the alkaline earth metal compound is a metal oxide, a metal nitride, a metal carbonate and/or a metal carbide.

Claim 44
The method according to claim 16, comprising: 
hydrogenating the dimer andproduct to obtain a hydrogenated product.

Claim 45
The method according to claim 16, comprising:
the product as an intermediate for producing fuel and/or chemicals.

Cancel claim 25.

Reasons for Allowance 
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 16-24 and 26-46.  The concept of a method for upgrading carbohydrates, carbohydrate derivatives or lignocellulosic material, the method comprising:
providing a feedstock containing carbohydrates, carbohydrate derivatives or lignocellulosic material, wherein the carbohydrates, carbohydrate derivatives, or lignocellulosic material include(s) angelica lactone; and
dimerising and oligomerising the carbohydrates, carbohydrate derivatives, or lignocellulosic material at a reaction temperature in a range of 30 °C to 195 °C, in a presence of a heterogeneous catalyst to produce a dimer and oligomer product;
wherein the oligomerising constitutes formation of trimers or higher and wherein the content of trimers or higher is 30 area-% or more in a Gel Permeation Chromatography (GPC) chromatogram relative to the sum of dimers and oligomers in the dimer and oligomer product,
wherein the lignocellulosic material is levulinic acid, an ester of levulinic acid and/or a dehydration product of levulinic acid,
wherein the heterogeneous catalyst is an inorganic catalyst containing an alkali metal compound and at least one further metal compound or is an inorganic catalyst containing an 
wherein the further metal constituting the at least one further metal compound is at least one selected from the group consisting of Al, Si, Sc, Ti, V, Y, Zr, Nb, Mo, La, Ce, Hf, Ta and W, is considered novel. 
The closest prior art is Lindblad et al. (WO 2015/144856 A1).  Lindblad discloses a method for catalytic conversion of ketoacids, such as levulinic acid (i.e., a lignocellulosic material), and hydrotreatment to hydrocarbons (Title; page 1, lines 5-8; page 3, lines 19-21), wherein the method comprises: (i) providing a feedstock containing lignocellulosic material, such as levulinic acid (page 3, lines 19-21) and levulinic acid derivatives (page 14, lines 10-12), wherein levulinic acid and angelica lactone are listed as C-C coupling precursors (Figure 2); and (ii) conducing a C-C coupling reaction comprising dimerising and oligomerising the levulinic acid and levulinic acid derivatives in a presence of a heterogeneous catalyst to produce a dimer and/or oligomer (page 3, lines 26-32; page 12, lines 3-15), wherein oligomerising constitutes formation of trimers or higher (page 12, lines 3-15), and wherein the heterogeneous catalyst is an inorganic catalyst containing the first metal oxide of the catalyst system comprises an oxide of one of W, Be, B, Mg, Si, Ca, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Sr, Y, Zr, Nb, Mo, Cd, Sn, Sb, Bi, La, Ce, Th and the second metal oxide comprises an oxide of one of Zr, Ti, Si, Al, V, Cr or a combination of these, the first metal oxide not being same as second metal oxide. But Lindblad does not explicitly disclose the inorganic catalyst additionally comprises alkali metal and does not discloses the dimerising and oligomerising the carbohydrates, carbohydrate derivatives, or lignocellulosic material at a reaction temperature in a range of 30 °C to 195 °C to produce a dimer and oligomer product, wherein the oligomerising constitutes 
Other pertinent prior art to Myllyoja et al. (US 2016/0221912 A) teach a catalytic conversion of ketoacids, including methods for increasing the molecular weight of ketoacids (abstract), wherein the ketoacids comprises levulinic acid (paragraph [0008]). The method includes providing in a reactor a raw material having at least one ketoacid comprising levulinic acid, wherein the raw material is then subjected to one or more C-C-coupling reaction(s) in the presence of a catalyst to produce at least one ketoacid dimer. The method includes providing in a reactor a feedstock having the at least one ketoacid dimer and subjecting the feedstock to one or more C-C-coupling reaction(s) at a temperature of at least 200° C (paragraphs [0012]-[0017]). Myllyoja discloses the catalyst system to catalyse the C-C-coupling reactions of ketoacid dimers, preferably the first metal oxide comprises an oxide of one of metals including K, Li and Na and additional metals (paragraphs [0045]-[0046]). But Myllyoja does not explicitly disclose the dimerising and oligomerising the carbohydrates, carbohydrate derivatives, or lignocellulosic material at a reaction temperature in a range of 30 °C to 195 °C to produce a dimer and oligomer product, wherein the oligomerising constitutes formation of trimers or higher and wherein the content of trimers or higher is 30 area-% or more in a Gel Permeation Chromatography (GPC) chromatogram relative to the sum of dimers and oligomers in the dimer and oligomer product.
The cited prior arts, alone or in a combination, do not provide any guidance which would lead one to a process for upgrading carbohydrates, carbohydrate derivatives or lignocellulosic material, the process comprising: (i) providing a feedstock containing carbohydrates, carbohydrate derivatives or lignocellulosic material, wherein the carbohydrates, carbohydrate 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772